Order entered November 21, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01235-CR
                                     No. 05-13-01237-CR

                                  JOHN CLOUD, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 195th Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F93-61603-N, F93-61604-N

                                            ORDER
       The Court DENIES appellant’s November 13, 2013 “supplement” to the motion to

reconsider our October 16, 2013 order and appellant’s November 19, 2013 objection to our

November 8, 2013 order.

       We DIRECT the Clerk to send a copy of this order, by electronic transmission, to the

Dallas County District Attorney’s Office.

       We DIRECT the Clerk to send a copy of this order, by first-class mail, to John Cloud,

TDCJ No. 749521, Powledge Unit, 1400 F.M. 3452, Palestine, Texas 75803.


                                                     /s/   LANA MYERS
                                                           JUSTICE